EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-057580, filed on 26th, Mar., 2018.


Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

ISHII et al. (US PGPub./Pat. 20190220088) teach a simulation system includes a processor including hardware. The processor performs a moving body process of performing a process of moving a moving body corresponding to a user wearing an HMD in a virtual space, a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body, and a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the HMD. In the display process, the processor performs a display process of changing, when a change in acceleration of the moving body or a change in a line-of-sight direction of the virtual camera is determined to have satisfied a given change condition, the display image on the HMD to an image different from the image as viewed from the virtual camera.

Vinmani et al. (US PGPub./Pat. 20180182172) teach  a method for managing display information in a first immersive mode and a second immersive mode of an electronic device. The method includes displaying a plurality of objects in the first immersive mode in a field of view of the electronic device. Further, the method includes determining an object of interest in vicinity to the electronic device, and regulating the display of information of the object of interest in one of the first immersive mode and the second immersive mode based on the current state of the user.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an information process device including 

“…user is in an accelerated state in the virtual space, the video generation section is configured to modify a viewing angle of the generated video based on a change in the angle of view of the virtual camera from the first angle of view to a second angle of view corresponding to an acceleration direction of the user.” (Claim 1; Claim 19-20 are similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628